                      2:21-cv-02206-CSB-EIL # 1        Page 1 of 30
                                                                                              E-FILED
                                                                  Friday, 06 August, 2021 02:23:20 PM
                                                                          Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES FEDERAL DISTRICT COURT
                            FOR CENTRAL ILLINOIS

MERVIN WOLFE, TAYLOR SCHOENEMAN,
and ANTHONY GOLDING,
Plaintiffs,


vs.

Coles County, IL State's Attorney's Office,
Coles County, IL Board,
and Illinois State's Attorney's Appellate Prosecutor's Office,
Defendants.

                   COMPLAINT FOR DECLARATORY JUDGMENT
                          AND INJUNCTIVE RELIEF

       NOW COMES the Plaintiffs and hereby file this complaint for declaratory

judgment.

I.     JURISDICTION

1.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

       1331 as involving questions and controversies arising under the U.S. Constitution

       and the federal laws and regulations arising thereunder, pursuant to 28 U.S.C.

       §2201.

II.   VENUE

2.    Venue is proper for Defendants pursuant to 28 U.S.C. § 1391(b)(l) because

       Plaintiffs, the Defendants and government actors are located in Illinois.

3.    Venue is proper in the U.S. District Court for the Central District of Illinois

      because all matters at issue and all decisions asserted arose from events that



                                             1
                       2:21-cv-02206-CSB-EIL # 1           Page 2 of 30



       took place within the City of Charleston, Illinois and Coles County, Illinois.

III.   THE PARTIES

4.     Plaintiffs Taylor Schoeneman, Mervin Wolfe and Anthony Golding.

5.     The State of Illinois is the government of the State of Illinois, with the Coles

       County, IL Board, Coles County State's Attorney's Office, sometimes hereinafter

       referred to as "CCSAO", and Illinois State's Attorney's Appellate Prosecutor's

       Office, sometimes hereinafter referred to as "ILSMP", acting on its behalf.

6.     In this case, all Defendants are sued only in their official capacities in this cause

       to test the interpretation and constitutionality of the resolution between ILSMP

       and the Coles County State's Attorney's Office in providing for the allowance of

       mingling work-product, staff and otherwise conflicted prosecutors with the

       "unconflicted" ILSMP Office acting as Special Prosecutors.

IV.    INTRODUCTION

7.     Plaintiffs seek declaratory judgment pursuant to Rule 57 of the Federal Rules of

       Civil Procedure ("FRCP") and 28 U.S.C. §2201, et seq. to clarify Plaintiffs' rights

       and obligations and to guide Plaintiffs in obeying the law without surrendering or

       sacrificing their constitutional rights, civil rights, and legal rights.

8.     It should be clearly understood that Plaintiffs are calling for the repeal,

       reconsideration, or over-turning of any contrary statutes or judicial precedence

       as being unconstitutional and untenable; namely, the Resolution adopted by the

       Coles County Board and ILSMP with the signature of the Executive Director of



                                                2
                    2:21-cv-02206-CSB-EIL # 1        Page 3 of 30



      ILSAAP which purports to restrict Plaintiffs' constitutional rights under the Due

      Process Clause right to a disinterested prosecutor and which Plaintiffs challenge

      as unconstitutional, void for vagueness, and unconstitutional for over-breadth.

      (See, attached, Coles County Board Resolution Passed on November 19, 2019,

      and Coles County Board Resolution Passed on January 13, 2020, listed as Exhibit

      A).

9.    Plaintiffs challenge the resolution between ILSAAP and CCSAO as

      unconstitutional on its face as being overly broad and in conflict with the 5th

      Amendment, 5th Amendment and 14th Amendment of the US Constitution and 5th

      and 5th Amendment of the Illinois Constitution.

10.   Plaintiffs challenge the resolution between ILSAAP and the CCSAO as un-

      constitutional on its face as purporting to infringe on a right guaranteed to

      Plaintiffs by the Sixth and Fourteenth Amendments to the U.S. Constitution.

11.   Plaintiffs challenge the resolution between ILSAAP and the CCSAO as un-

      constitutional as applied to a person as being "void for vagueness" and overly

      broad in conflict with the Due Process clauses of the U.S. and Illinois

      Constitutions and seek a declaratory judgment that is intended to hold any and

      all future or ongoing actions under the unconstitutional portions of the Coles

      County resolution as unlawful.

V.    CAUSES OF ACTION REQUESTING DECLARATORY JUDGMENT

12.   Because the case is focused on the constitutionality of the resolutions with the



                                            3
                    2:21-cv-02206-CSB-EIL # 1          Page 4 of 30




      County State's Attorney's Office and ILSAAP, the Complaint presents the legal

      causes of action first. The Counts below rely upon the same governing

      constitutional precedents and to reduce duplication the legal bases are presented

      just once in the Memorandum section following after.

13.   Plaintiffs incorporate all the allegations, explanations, and specific details stated

      within the Memorandum in Support of Plaintiff's Motion for Declaratory Relief

      preceding this Motion as if set forth and alleged fully herein, and Plaintiffs rely

      upon all such allegations to define and substantiate this Complaint for

      Declaratory Judgment and Injunctive Relief.

                                  Countl
 Coles County State's Attorney's Office has Assisted and Participated in the
             Prosecution of Mervin Wolfe (after July 31, 2019)

      NOW COMES, MERVIN WOLFE, hereinafter sometimes referred to as the Plaintiff,

and by and through his Attorney, Todd M. Reardon, Petitions the Court for a Declaratory

Judgement, pursuant to 735 ILCS 5/2-701, and in support thereof states as follows:

14.   That there currently exists between the parties an actual controversy as that

      term is used in 735 ILCS 5/2-701 and that the Plaintiff, originally through the

      Coles County State's Attorney's Office, (hereinafter sometimes referred to as

      CCSAO) and now through the Illinois State Appellate Prosecutor's Office

      (hereinafter referred to as ILSAAP), has filed a criminal case against the Plaintiff,

      Mervin Wolfe, alleging he violated the criminal code specifically by committing

      720 ILCS 5/12-3, as charged a Class (A) Misdemeanor.



                                             4
                     2:21-cv-02206-CSB-EIL # 1         Page 5 of 30




15.   That on or about July 31, 2019, the State's Attorney, Jesse Danley, filed a Motion

      to Appoint a Special Prosecutor claiming a conflict of interest with this Plaintiff.

16.   That said Motion and appointment was originally granted ex-parte on or about,

      August 1, 2019.

17.   That on August 14, 2019, the Plaintiff, Mervin Wolfe, filed a Motion to Disqualify

      the Coles County State's Attorney from participating in the prosecution of Coles

      County cause no. 2019CM297, People v. Mervin Wolfe, pursuant to the holding in

      Berger v. United States, 295 U.S. 78, 88 (1935).

18.   That on August 14, 2019, the Plaintiff filed a Motion to Vacate the August 1,

      2019 Order.

19.   That on August 21, 2019, the Court vacated the original Motion for Special

      Prosecutor.

20.   That on or about September 11, 2019, the State filed a new Motion for the

      Appointment of Special Prosecutor based on a conflict of interest.

21.   That on or about September 13, 2019, the Court entered a new Order for the

      Appointment of Special Prosecutor and Order appointing an Attorney J. Mudge

      from the ILSAAP office to represent the State of Illinois.

22.   That after September 13, 2019, the Coles County State's Attorney should have

      ceased from any further action in this case based on its multiple requests for

      Special Prosecutor which were granted twice based on a conflict of interest.

23.   That the Plaintiff avers that he has a Constitutional Rights to a disinterested



                                            5
                     2:21-cv-02206-CSB-EIL # 1          Page 6 of 30




      prosecutor that could not be provided by the Coles County State's Attorney's

      Office. See, Berger v. United States, 295 U.S. 78, 88 (1935).

24.   That the Plaintiff avers that at all times since September 13, 2019, his

      Constitutional Rights to Due Process have been violated as the initial conflicted

      prosecutor, CCSAO, has continued to participate in his prosecution.

25.   That the Plaintiff avers that he has a Constitutional Rights to a disinterested

      prosecutor. See, Berger v. United States, 295 U.S. 78, 88 (1935).

26.   That the Plaintiff avers that the CCSAO continues to participate in this case by

      assisting the ILSAAP with the Prosecution of the Defendant including but not

      limited to, drafting and filing pleadings that ILSAAP adopts and acts upon, and

      that the "shared" staff of CCSAO continues to participate in this matter through

      the present. (See attached, FOIA Response(s) from Coles County State's

      Attorney's Office, listed as Exhibit B)

27.   That ILSAAP has been appointed as conflict counsel in every case in which they

      have been appointed in Coles County. In addition to the case at bar, there are

      over two hundred other similarly situated conflicted criminal cases which are

      personal to Mr. Danley. Mr. Towne and Mrs. Mudge have been appointed as

      "conflict counsel", including the cases at bar.

28.   That the following emails demonstrate the flow of information and documents

      that occurred after September 13, 2019 between CCSAO and ILSAAP after the

      CCSAO had twice requested and twice received an Order to be replaced by



                                                6
               2:21-cv-02206-CSB-EIL # 1     Page 7 of 30



conflicted counsel :

A.     Email dated August 25, 2020 at 12: 15 pm
       From Freda Burson to ILSAAP Chad Hilligoss
       Subject: Mervin Wolfe.
       Attachment: Misc Filings for Chad Hilligoss

B.     Email dated August 25, 2020 at 12:40 pm
       From ILSAAP Chad Hilligoss to Freda Burson
       Re: Mervin Wolfe
       "Thanks Freda I appreciate it."

C.    Email dated August 25, 2020 at 12:46 pm
      From Freda Burson to ILSAAP Chad Hilligoss
      Re: Mervin Wolfe
      "Your [sic] Welcome"

D.    Email dated Tuesday August 25, 2020 at 4:17 pm from Ronda Parker to
      Brian Towne Subject: Subpoena's in Wolfe Case
      "Dear Brian:
      I have an extremely rough draft of the Motion to Quash. Do your magic!
      (Smiley emoji) ✓,(emphasis added)
      Attachment : Motion to Quash Subpoenas.dox

E.    Email dated August 26, 2020 at 2:45 PM
      From Brian Towne to Freda Burson
      Re: subject Wolfe MTQ. "Hi Freda, If you could please e-file this motion
      for me it would be greatly appreciated Call or email if you have any
      questions or concerns." ( emphasis added)

F.    Email dated August 26, 2020 at 3:01 PM
      From Freda Burson to Brian Towne
      Re: subject Wolfe MTQ.
      "Done!your [sic] welcome!" (emphasis added)

G.    Email dated August 26, 2020 at 3:01 PM
      From Brian Towne to Freda Burson
      Re: subject Wolfe MTQ.
      "Thank you very much, I appreciate your help."

H.    Email dated September 28, 2020 at 3:55 PM
      From Ronda Parker to Brian Towne


                                    7
                     2:21-cv-02206-CSB-EIL # 1      Page 8 of 30




             Re: subject Wolfe Opinion
             "Good Afternoon, Brian:
             So can we now get this matter set for trial? Ronda
             AWESOME! Well done , Counselor! Ronda

       I.    Email dated Friday, October 23, 2020 at 11 :02 AM
             From Ronda Parker to Brian Towne
             Re: Subject Mervin Wolfe-Yet another Subpoena to States's Attorney
             "Dear Brian:
             Tommy Culp from Todd Reardon's Office delivered this subpoena to our
             office today."
             Attachment: Subpoena to Danley

       J.    Email dated Friday, October 23, 2020 at 1:13 PM
             From Ronda Parker to Brian Towne
             Subject: Suggested Motion to Quash and Affidavit)
             "Dear Brian:
             Jesse has been subpoenaed to appear in Court on Monday morning.
             Please see attached response.! (See Attached Exhibit B the relevant
             emails)."
             Attachment: Affidavit of Jesse Danley and the Motion to Quash Subpoena-
             10-23-2020.dox

(See attached, FOIA Response(s) from Coles County State's Attorney's Office, listed as

Exhibit B)

29.   That CCSAO claims work-product privilege (on matters that it cannot be having

       work-product in) and investigative privilege with CCSAO's involvement in the

       conflicted cases appointed to Mr. Towne and Mrs. Mudge.

30.   That the court filings that follow were filed by the CCSAO E-Filing Account and/or

      computer:

      A.     An Entry of Appearance for Attorney Mudge (dated 10/2/19);

       B.    An Entry of Appearance for Attorney Towne (dated 10/28/19);

      C.     A Disclosure to Accused pursuant to Rule 412 (dated 10/29/19);


                                           8
                    2:21-cv-02206-CSB-EIL # 1       Page 9 of 30



       D.    A First Supplemental Disclosure to Accused (dated 10/30/19)

       E.    An Affidavit of Jesse Danley (dated 4/22/20);

       F.    A Response to Amended Motion for Substitution of Judge for Cause (dated

             5/14/2020);

       G.    A Second Supplemental Disclosure to Accused (dated 8/10/20);

       H.    A Motion to Quash Subpoena (dated 8/26/20) which were created by

             CCSAO employees, created on CCSAO computers, the files of which are

             stored at the CCSAO after the Court found a conflict of interested existed.

(See attached, FOIA Response(s) from Coles County State's Attorney's Office, listed as

Exhibit B)

31.   That no ethical screening exists, or could be enforced, which restricts Mr. Danley

       from gaining or using the above mentioned computer system by the nature of

       CCSAO and ILSAAP having shared staff, resources, work product, etc.

32.   That after the September 13, 2019, CCSAO continued to act with ILSAAP as

      follows:

      A.     That on 10/2/19, an Entry of Appearance for Mudge was created and filed

             by CCSO Freda Burson on behalf of ILSAAP;

      B.     That on 10/28/19, an Entry of Appearance for Towne was created and

             filed by CCSAO Freda Burson on behalf of ILSAAP;

      C.     That on 10/29/19, a Disclosure to Accused pursuant to Rule 412 was

             created and filed by CCSAO Freda Burson on behalf of ILSAAP;



                                           9
                      2:21-cv-02206-CSB-EIL # 1          Page 10 of 30




       D.     That on 10/30/19, a First Supplemental Disclosure to Accused was created

              and filed by CCSAO Freda Burson on behalf of ILSAAP;

       E.     That on 4/22/20, an Affidavit of Jesse Danley was prepared by CCSAO

              Ronda Parker at the request of ILSAAP;

       F.     That on 5/14/20, the Affidavit of Judge O'Brien was filed in support of

              ILSAAP;

       G.     That on 5/14/20, a Response to Amended Motion for Substitution of Judge

              for Cause was prepared by CCSAO and filed by CCSAO "shared" paralegal

              Freda Burson on behalf of ILSAAP;

       H.     That on 8/10/20, a Second Supplemental Disclosure to Accused was

              prepared by CCSAO Freda Burson and filed by Freda Burson on behalf of

              ILSAAP;

       I.     That on 8/26/20, a Motion to Quash Subpoena was prepared and filed by

              CCSAO.

(See attached, FOIA Response from Coles County State's Attorney's Office, listed as

Exhibit B)

33.   That on 3/20/21, an Entry of Appearance was filed allegedly by ILSAAP and

       based on information and belief, as well as admitted past practices, that CCSAO

       participated in its drafting and/or its filing.

34.   That on 3/31/21, the People's Response to Motion to Disqualify ILSAAP was filed

       by ILSAAP and based on information and belief, as well as admitted past



                                               10
                     2:21-cv-02206-CSB-EIL # 1         Page 11 of 30



       practices, that CCSAO participated in its drafting and/or its filing.

35.    That on 3/31/21, the People's Response to the Second Motion to Disqualify

       Judge O'Brien was filed by ILSAAP; and based on information and belief, as well

       as admitted past practices, that CCSAO participated in its drafting and/or its

       filing.

36.    That the emails, texts, phone calls, and in person conversations between ILSAAP

       and CCSAO should be prohibited as ex parte communications, and stand in stark

       contrast to representations by ILSAAP attorney, Mr. Towne's as to the nature of

       ILSAAP's role in case no. 2019CM297:

       MR. TOWNE: Your Honor, could I just raise one point just so that the three of
       us are in agreement on this issue. As a special prosecutor when a conflict has
       been found and the State's Attorney has been removed from the case, we in
       essence become in their stead, um; I am more than happy to try to find all the
       information from all the subpoenas that he would like. That is going to require
       me to talk to the State's Attorney who has a conflict in this case about those
       specific issues. I'm fine with that. I just want to make sure that the Court
       MR. WOLFE: I'm not.
       MR. TOWNE: -- and the defendant understand that that's how I will have to try
       to get it. I mean I can -- I can do it exclusively in writing so everyone knows.
       MR. WOLFE: That would be awesome, yeah.
       MR. TOWNE: Uh, I can do it -- you know, I can go down, well, I guess we're on
       the third floor
       MR. WOLFE: I prefer in writing.
       MR. TOWNE: I can go across the hall and say I need these things for discovery.
       I just -- I don't want to be accused of improper conduct because I've been
       speaking with someone who has been conflicted out.

(See Attached, Transcript in Coles County Case No. 2019CM297 on December 5, 2019,

at pages 57-59, listed as Exhibit C).

37.   That despite the representations made above to the Court by ILSAAP, the CCSAO



                                             11
                     2:21-cv-02206-CSB-EIL # 1       Page 12 of 30




      has continued to assist the ILSAAP in this prosecution since July 31, 2019, in that

      the CCSAO has continued to perform work against this Defendant with the

      blessing and co-operation of ILSAAP counsel.

38.   That CCSAO's co-operation of conflicted counsel and staff, particularly via the

      "shared" paralegal Ronda Parker, demonstrates that CCSAO began to

      immediately perform work on Plaintiff's, Mervin Wolfe's, civil actions in support of

      Jesse Danley's interests in Coles County cause no. 2019SC583, and in support

      thereof, Plaintiff states as follows:

      A.     That on September 17, 2019, three days after being removed in

             2019CM297, that CCSAO paralegal Ronda Parker contacted the Illinois

             Department of Natural Resources by telephone.

      B.     That on September 17, 2019, CCSAO's and ILSAAP's "shared" paralegal

             Ronda Parker emailed Ronda Brown of IDNR providing a "synopsis".

      C.     That on September 18, 2019, CCSAO's and ILSAAP's "shared" paralegal

             Ronda Parker received an email from Ronda Brown of IDNR.

      D.     That on September 23, 2019, CCSAO's and ILSAAP's "shared" paralegal

             Ronda Parker received an email from Tim Edwards of IDNR.

      E.     That on September 23, 2019, CCSAO's and ILSAAP's "shared" paralegal

             Ronda Parker sent an email to the Defendant.

      F.     That on September 23, 2019, CCSO's and ILSAAP's "shared" paralegal

             Ronda Parker prepared a letter for Jesse Danley to the Defendant.



                                              12
            2:21-cv-02206-CSB-EIL # 1        Page 13 of 30



                                         1
G.   That on September 23, 2019, CCSAO s and ILSAAP's "shared,, paralegal

     Ronda Parker prepare a power of attorney naming the Defendant as

     Danley1s agent in fact.

H.   That on September 3, 2019, CCSAO's and ILSAAP's "shared,, paralegal

     Ronda Parker prepared and filed a Motion to Dismiss and for Sanctions for

     harassing the States Attorney Danley in Coles County cause no. 2019-SC-

     583.

                                                       1
I.   That on September 3, 2019, CCSAO's and ILSAAP s "shared 11 paralegal

     Ronda Parker prepared and filed a Motion to Dismiss and used the CCSAO

     and ILSAAP status to waive the appearance fee for the CCSA Danley in

     Coles County cause no. 2019-SC-583.

J.   That on October 21, 2019, at 3:24 pm, CCSAO's and ILSAAP's "shared,,

     paralegal Ronda Parker emailed the Defendant in Coles County cause no.

     2019SC583 cc: Jesse Danley- States Attorney to set hearing dates

K.   That on October 25th, 2019, the Notice of Hearing prepared by CCSA0 1s

                1
     and ILSAAP s "shared,, paralegal Ronda Parker and filed by CCSAO Ronda

     Parker into Coles County cause no. 2019-SC-583.

L.   That on October 25th, 2019 CCSAO maintained and shared a computer file

     on the Defendant titled, f/Wolfe,Mervin/NoticeofHearing/rjpl0-24-

     19 (emphasis added)

M.   That on October 25th, 2019, an Affidavit of Attempted Compliance with



                                  13
                     2:21-cv-02206-CSB-EIL # 1       Page 14 of 30




              Local Court Rule IV(A)(I) prepared by CCSAO's and ILSAAP's "shared"

              paralegal Ronda Parker and filed by CCSAO and I LSAAP paralegal Ronda

              Parker into Coles County cause no. 2019-SC-583.

(See attached, FOIA Response(s) from Coles County State's Attorney's Office, listed as

Exhibit B)

39.    That in addition, the record(s) for 2020 reveals consistent cell phone contact

       between Jesse Danley and Brian Towne as follows:

       A.     11 minutes on 4/22/2020.

       B.    4 minutes on 5/21/2020.

       C.    9 minutes on 5/26/2020.

       D.    8 minutes on 7/7/2020.

       E.     5 minutes on 8/24/2020.

       F.    9 minutes on 8/28/2020.

       G.     1 minute on 12/7/2020.

       H.    2 minutes on 12/7/2020.

       I.    6 minutes on 12/7/2020.

       ].    4 minutes on 1/11/21.

(See attached, FOIA Response(s) from Coles County State's Attorney's Office, listed as

Exhibit B)

40.   That on April 30, 2021, ILSAAP, by and through its Chief Deputy Director, David

       Robinson, represented to the Court that the ILSAAP Office has authority to



                                           14
                     2:21-cv-02206-CSB-EIL # 1       Page 15 of 30



       shared staff, resources, and work product with every county in which said Office

       operates as prosecutor.

41.    That on April 30, 2021, Chief Deputy of ILSMP, David Robinson, represented to

       the Court that the ILSMP Office was within its Statutory authority to regularly

       have shared staff, resources, and work product with the conflicted counsel of any

       State's Attorney's Offices for which ILSMP was appointed to be "unconflicted   11




       counsel in their stead.

42.   That on April 30, 2021, Chief Deputy of ILSMP, David Robinson, represented to

       the Court that the ILSMP Office in fact had insufficient communication channels

       with CCSAO and that in the future, ILSMP would be having more regular

       communications with CCSAO per the alleged Statutory authority and Coles

       County Resolution.

(See attached, Exhibit Transcript of Hearing for Motion to Disqualify ILSMP as

Prosecution, listed as Exhibit D)

      WHEREFORE, the Defendant prays that this Court enter a Declaratory Judgment

that the CCSAO has participated and assisted in the prosecution of this Defendant since

September 13, 2019, with the acquiescence of ILSMP.




                                           15
                       2:21-cv-02206-CSB-EIL # 1         Page 16 of 30




                                     Count II
                        PETITION FOR INJUNCTIVE RELIEF
                (For a Cease and Desist Order directing the State's
      Attorney's Office cease any and all assistance and Participation in Coles
                           County Cause No. 2019CM297)

        NOW COMES, MERVIN WOLFE, hereinafter sometimes referred to as the Plaintiff,

and by and through his Attorney, Todd M. Reardon, Petitions the Court to Enter an

Injunction prohibiting the Coles County State's Attorney's Office from assisting in the

prosecution of this Defendant, and in support thereof states as follows:

1-42. That the Plaintiff re-alleges Paragraphs 1-26 of Count I and Count II of the

        facts alleged in the Petition for Declaratory Judgement as though fully set forth

        herein as Count III.

43.     That the Plaintiff lacks an adequate remedy at law forbidding the CCSAO from

        engaging in the assistance in the prosecution of cause 2019CM297, for which

        CCSAO has already been removed for conflict.

44.     That the Plaintiff has a clear ascertainable right under the United State's

        Constitution to have a conflict free and disinterested prosecution of his case, and

        that said right is currently not being protected and in fact is being violated.

45.     That the Plaintiff will suffer irreparable injury if the CCSAO is allowed to continue

        assisting in his prosecution.

46.     That Plaintiff's likelihood of success is great and the CCSAO has no reason to be

        involved assisting Prosecution of this matter.

        WHEREFORE, the Plaintiff, Mervin Wolfe, prays that this Court enter a Cease and



                                              16
                     2:21-cv-02206-CSB-EIL # 1        Page 17 of 30




Desist Order forbidding the CCSAO from further acts of participation and assistance in

the prosecution of this Defendant.




                                  Count III
                 PETITION FOR DECLARATORY JUDGEMENT
  Coles County State's Attorney's Office has Assisted and Participated in the
         Prosecution of Taylor Schoeneman (after January 14, 2019)

       NOW COMES, Taylor Schoeneman, hereinafter sometimes referred to as the

Plaintiff, and by and through his Attorney, Todd M. Reardon, Petitions the Court for a

Declaratory Judgement, pursuant to 735 ILCS 5/2-701, and in support thereof states as

follows:

1-46. That the Plaintiff, Taylor Schoeneman, re-alleges Paragraphs 1-46 of Count I the

       facts alleged in the Petition for Declaratory Judgement as though fully set forth

       herein as Count III.

47.    That there currently exists between the parties an actual controversy as that

       term is used in 735 ILCS 5/2 -701 and that the Plaintiff, originally through the

       Coles County State's Attorney's Office, (hereinafter referred to as CCSAO) and

       now through the Illinois State Appellate Prosecutor's Office (hereinafter referred

       to as ILSAAP), has filed a criminal case against the Defendant, Taylor

       Schoeneman.

48.   That in Coles County cause no. 2018CF333, Taylor Schoeneman was

       represented, albeit briefly and for the purposes of a Bond Hearing only, by Coles

      County State's Attorney Jesse Danley, then a public defender appointed to


                                            17
                    2:21-cv-02206-CSB-EIL # 1       Page 18 of 30




      represent Defendant.

49.   That after this representation ceased, Taylor Schoeneman was appointed another

      public defender, hired numerous other counsel, and finally retained Plaintiff's

      current counsel both in the underlying cause on January 13, 2021, as well as this

      matter.

50.   That on December 18, 2018, then Coles County Assistant Public Defender Jesse

      Danley was appointed as interim Coles County State's Attorney pending Coles

      County State's Attorney Brian Bower's resignation of his Office later that same

      month to assume a position as Associate Judge for the Coles County Courthouse.

51.   That on January 14, 2019, a Motion to Continue and Motion for Appointment of

      Special Prosecutor was filed by the Coles County State's Attorney's Office due to

      Jesse Danley's prior representation of Taylor Schoeneman in the same cause as

      an appointed public defender.

52.   On February 19, 2019, an Order appointing Special Prosecution was entered,

      allowing the Appearance of Special Prosecutor, Jennifer Mudge, an Employee and

      Attorney for ILSAAP.

53.   That thereafter, either Special Prosecutor Jennifer Mudge or Special Prosecutor

      Brian Towne acted on behalf of the State in prosecuting Taylor Schoeneman in

      cause no. 2018CF333 as well as cause no. 2018CF446, although Taylor

      Schoeneman was never represented by Jesse Danley at any time in the latter

      case.



                                          18
                      2:21-cv-02206-CSB-EIL # 1       Page 19 of 30




54.    That Taylor Schoeneman was later charged in case no. 2019CF64, for which the

       Coles County State's Attorney's Office acted as the prosecution.

55.    That on April 30, 2021, ILSAAP, by and through its Chief Deputy Director, David

       Robinson, represented to the Court that the ILSAAP Office has authority to

       shared staff, resources, and work product with every county in which said Office

       operates as prosecutor.

56.    That on April 30, 2021, Chief Deputy of ILSAAP, David Robinson, represented to

       the Court that the ILSAAP Office was within its Statutory authority to regularly

       have shared staff, resources, and work product with the conflicted counsel of any

       State's Attorney's Offices for which ILSAAP was appointed to be "unconflicted"

       counsel in their stead.

57.    That on April 30, 2021, Chief Deputy of ILSAAP, David Robinson, represented to

       the Court that the ILSAAP Office in fact had insufficient communication channels

       with CCSAO and that in the future, ILSAAP would be having more regular

       communications with CCSAO per the alleged Statutory authority and Coles

       County Resolution.

(See attached, Exhibit Transcript of Hearing for Motion to Disqualify ILSAAP as

Prosecution, listed as Exhibit D)

58.   That the Plaintiff avers that he has a Constitutional Rights to a disinterested

       prosecutor that could not be provided by the Coles County State's Attorney's

      Office. See, Berger v. United States, 295 U.S. 78, 88 (1935).



                                            19
                        2:21-cv-02206-CSB-EIL # 1       Page 20 of 30




59.      That Taylor Schoeneman avers that at all times since the appointment of Special

         Prosecutor on January 14, 2019, his Constitutional Rights to Due Process have

         been violated as the conflicted CCSAO has continued and participated in his

         prosecution.

60.      That Taylor Schoeneman avers that the CCSAO continues to participate in this

         case by assisting the ILSAAP with the Prosecution of the Plaintiff, including but

         not limited to, drafting and filing pleadings that ILSAAP adopts and acts upon,

         that the "shared" staff of CCSAO continues to participate in this matter through

         the present, and continues to share emails, texts, phone calls, and in person

         conversations between ILSAAP and CCSAO that should be prohibited as ex parte

         communications.

         WHEREFORE, the Plaintiff, Taylor Schoeneman, prays that this Court enter a

Declaratory Judgment that the CCSAO has participated and assisted in the prosecution

of Taylor Schoeneman in Coles County cause no. 2018CF333 and 2018CF446 since

January 13, 2019, with the acquiescence of ILSAAP.


                                     Count IV
                        PETITION FOR INJUNCTIVE RELIEF
                (For a Cease and Desist Order directing the State's
      Attorney's Office cease any and all assistance and Participation in Coles
                   County Cause No. 2018CF333 & 2018CF446)

        NOW COMES, TAYLOR SCHOENEMAN, hereinafter sometimes referred to as the

Plaintiff, and by and through his Attorney, Todd M. Reardon, Petitions the Court to

Enter an Injunction prohibiting the Coles County State's Attorney's Office from assisting


                                              20
                       2:21-cv-02206-CSB-EIL # 1        Page 21 of 30




in the prosecution of this Plaintiff, and in support thereof states as follows :

1-60. That the Plaintiff re-alleges Paragraphs 1-60 of Count I and Count II of the

       facts alleged in the Petition for Declaratory Judgement as though fully set forth

       herein as Count III.

61.    That the Plaintiff lacks an adequate remedy at law forbidding the CCSAO from

       engaging in the assistance in the prosecution of cause 2018CF333, for which

       CCSAO has already been removed for conflict.

62.    That the Plaintiff has a clear ascertainable right under the United State's

       Constitution to have a conflict free and disinterested prosecution of his case, and

       that said right is currently not being protected and in fact is being violated.

63.    That the Plaintiff will suffer irreparable injury if the CCSAO is allowed to continue

       assisting in his prosecution .

64.    That Plaintiff likelihood of success is great and the CCSAO has no reason to be

       involved assisting Prosecution of this matter.

       WHEREFORE, the Plaintiff prays that this Court enter a Cease and Desist Order

forbidding the CCSAO from further acts of participation and assistance in the

prosecution of this Plaintiff.




                                             21
                     2:21-cv-02206-CSB-EIL # 1        Page 22 of 30




                                         CountV
                    PETITION FOR DECLARATORY JUDGEMENT
  Coles County State's Attorney's Office has Assisted and Participated in the
          Prosecution of Anthony Golding (after January 25, 2021)

       NOW COMES, Anthony Golding, hereinafter sometimes referred to as the

Defendant, and by and through his Attorney, Todd M. Reardon, Petitions the Court for a

Declaratory Judgement, pursuant to 735 ILCS 5/2-701, and in support thereof states as

follows:

1-64. That the Plaintiff re-alleges Paragraphs 1-64 cf Count I the facts alleged in the

       Petition for Declaratory Judgement as though fully set forth herein as Count II.

65.   That there currently exists between the parties an actual controversy as that

      term is used in 735 ILCS 5/2-701 and that the Plaintiff, originally through the

       Coles County State's Attorney's Office, (hereinafter referred to as CCSAO) and

       now through the Illinois State Appellate Prosecutor's Office (hereinafter referred

      to as ILSAAP), has filed a criminal case against the Defendant, Anthony Golding.

66.   That on January 19, 2021, a Motion for Appointment of Special Prosecutor was

      filed by the Coles County State's Attorney's Office due to Anthony Golding's prior

      employment with the Coles County Sheriff's Department and regular involvement

      with the Coles County State's Attorney's Office.

67.   On January 25, 2021, an Order appointing Special Prosecution was entered,

      allowing the Appearance of Special Prosecutor, Jennifer Mudge, an Employee and

      Attorney for ILSAAP.

68.   That thereafter, either Special Prosecutor Jennifer Mudge or Special Prosecutor


                                            22
                      2:21-cv-02206-CSB-EIL # 1      Page 23 of 30




       Brian Towne acted on behalf of the State in prosecuting Anthony Golding in

       cause no. 2020CF667.

69.    That on April 30, 2021, ILSAAP, by and through its Chief Deputy Director, David

       Robinson, represented to the Court that the ILSAAP Office has authority to

       shared staff, resources, and work product with every county in which said Office

       operates as prosecutor.

70.    That on April 30, 2021, Chief Deputy of ILSAAP, David Robinson, represented to

       the Court that the ILSAAP Office was within its Statutory authority to regularly

       have shared staff, resources, and work product with the conflicted counsel of any

       State's Attorney's Offices for which ILSAAP was appointed to be "unconflicted"

       counsel in their stead.

71.    That on April 30, 2021, Chief Deputy of ILSAAP, David Robinson, represented to

       the Court that the ILSAAP Office in fact had insufficient communication channels

       with CCSAO and that in the future, ILSAAP would be having more regular

       communications with CCSAO per the alleged Statutory authority and Coles

       County Resolution.

(See attached, Exhibit Transcript of Hearing for Motion to Disqualify ILSAAP as

Prosecution, listed as Exhibit D).

72.   That the Plaintiff avers that he has a Constitutional Rights to a disinterested

prosecutor that could not be provided by the Coles County State's Attorney's Office.

See, Berger v. United States, 295 U.S. 78, 88 (1935).



                                           23
                        2:21-cv-02206-CSB-EIL # 1       Page 24 of 30




73.      That Anthony Golding avers that at all times since the appointment of Special

         Prosecutor on January 14, 2019, his Constitutional Rights to Due Process have

         been violated as the conflicted CCSAO has continued and participated in his

         prosecution.

74.      That Anthony Golding avers that the CCSAO continues to participate in this case

         by assisting the ILSAAP with the Prosecution of Anthony Golding including but

         not limited to, drafting and filing pleadings that ILSAAP adopts and acts upon,

         that the "shared" staff of CCSAO continues to participate in this matter through

         the present, and continues to share emails, texts, phone calls, and in person

         conversations between ILSAAP and CCSAO that should be prohibited as ex parte

         communications.

         WHEREFORE, the Plaintiff, Anthony Golding, prays that this Court enter a

Declaratory Judgment that the CCSAO has participated and assisted in the prosecution

of this Plaintiff since January 19, 2021 with the acquiescence of ILSAAP.


                                     Count VI
                        PETITION FOR INJUNCTIVE RELIEF
                (For a Cease and Desist Order directing the State's
      Attorney's Office cease any and all assistance and Participation in Coles
                           County Cause No. 2020CF667)

        NOW COMES, ANTHONY GOLDING, hereinafter sometimes referred to as the

Plaintiff, and by and through his Attorney, Todd M. Reardon, Petitions the Court to

Enter an Injunction prohibiting the Coles County State's Attorney's Office from assisting

in the prosecution of this Plaintiff, and in support thereof states as follows:


                                             24
                      2:21-cv-02206-CSB-EIL # 1         Page 25 of 30




1-74. That the Plaintiff re-alleges Paragraphs 1-74 of Count I and Count II of the

       facts alleged in the Petition for Declaratory Judgement as though fully set forth

       herein as Count III.

75.    That the Plaintiff lacks an adequate remedy at law forbidding the CCSAO from

       engaging in the assistance in the prosecution of cause 2019CM297, for which

       CCSAO has already been removed for conflict.

76.    That the Plaintiff has a clear ascertainable right under the United State's

       Constitution to have a conflict free and disinterested prosecution of his case, and

       that said right is currently not being protected and in fact is being violated.

77.   That the Plaintiff will suffer irreparable injury if the CCSAO is allowed to continue

       assisting in his prosecution.

78.   That Plaintiff's likelihood of success is great and the CCSAO has no reason to be

       involved assisting Prosecution of this matter.

      WHEREFORE, the Plaintiff prays that this Court enter a Cease and Desist Order

forbidding the CCSAO from further acts of participation and assistance in the

prosecution of this Defendant.


                                   Count VII
                   PETITION FOR DECLARATORY JUDGMENT
 (For an Order declaring the Resolutions of November 19, 2019, and January
  13, 2021 as violations of the Due Process clause of the US Constitution and
       an un-Constitutional Violation of Defendant Due Process Rights.)

1-78. That the Plaintiff re-alleges Paragraphs 1-78 of Count III of the facts alleged in

      the Petition for Declaratory Judgement as though fully set forth herein as Count


                                             25
                      2:21-cv-02206-CSB-EIL # 1        Page 26 of 30




       IV.
79.    That on or about January 12, 2021 or January 13, 2021. the CCSAO in

       conjunction with ILSAAP went before the Coles County Board and presented the

       attached resolution (See Attached Exhibit Cl/C2)

80.    That the Resolution(s) (Exhibits A and B), which the ILSAAP has produced to

       obtain funding for its special prosecutions unit in Coles County is unconstitutional

       in that it deprives these Plaintiffs and other similarly situated parties Right To

       Due Process of having a disinterested prosecution, in that if the CCSAO's Elected

       Official, Jesse Danley, is conflicted out of a case that the conflict becomes firm-
               1
       wide.

81.    That the Resolution(s) purport to circumvent the Rules of Professional Conduct

       by allowing the sharing of staff, computers, research, evidence, thoughts, and

       theories with conflicted counsel and staff.

82.    That the Resolution attempts to usurp the Due Process Clause as well as the

       Illinois Supreme Court Rule's on Professional Conduct, and attempts to waive

       conflicts of interest.

       WHEREFORE, the Defendant prays that this Court enter a Declaratory Judgment



       1
         Definition of "Firm" [1] For purposes of the Rules of Professional Conduct, the
term "firm" denotes lawyers in a law partnership, professional corporation, sole
proprietorship or other association authorized to practice law; or lawyers from a legal
services organization or the legal department of a corporation or other organization
(County State's Attorney's Office). See Rule 1.0(c). Whether two or more lawyers
constitute a firm within this definition can depend on the specific facts. See Rule 1.0,
Comments See Rule 1.10

                                             26
                      2:21-cv-02206-CSB-EIL # 1        Page 27 of 30




that the Coles County Resolutions, passed on November 19, 2019, and January 13,

2020, respectively, as Unconstitutional in Violation of Plaintiff's 6th Amendment and 14th

Amendment Rights, Due Process Clause, in violation of the Illinois Supreme Court Rules.


                                    Count VIII
                       PETITION FOR INJUNCTIVE RELIEF
             (For an Order Enjoining the Above mentioned Resolution)

       NOW COMES, Plaintiffs, hereinafter sometimes referred to as the Defendant, and

by and through his Attorney, Todd M. Reardon, Petitions the Court to Enter an

Injunction prohibiting the CCSAO from acting under this resolution and in support

thereof states as fol lows:

1-82. That the Plaintiffs re-alleges Paragraphs 1-82 of Count IV of the facts alleged in

       the Petition for Declaratory Judgement as though fully set forth herein as Count

       IV.

83.    That the Resolution form which the ILSAAP has produced to obtain funding for

       its Special Prosecution unit in Coles County is un-Constitutional in that it deprives

       this and other situated persons to the right to a non-conflicted prosecutor.

84.    That the Resolution(s) purports to circumvent the Rules of Professional Conduct

       by allowing the sharing of staff, computers, research, evidence, thoughts, and

      theories with conflicted counsel and staff.

85.   That the Resolution(s) has codified and created a conflict of interest in using

      shared staff and documents on case in which the appoint is for a conflict of

      interest.


                                            27
                     2:21-cv-02206-CSB-EIL # 1         Page 28 of 30




86.    That the Plaintiffs lack an adequate remedy at law forbidding the CCSAO from

       acting on the above resolution.

87.    That the Plaintiffs have a clear ascertainable right under the United State's

       Constitution to have a co·nflict free and disinterested prosecution of his case, said

       right is currently not being protected and in fact is being violated.

88.    That the Plaintiffs will suffer irreparable injury if the CCSAO is allowed to act

       under the un-Constitutional Resolution.

89.    That Defendant likelihood of success is great and the CCSAO has no justification

       to be acting under an un-Constitutional Resolution.

       WHEREFORE, the Plaintiffs prays that this Court enter a Cease and Desist Order

forbidding the CCSAO from further acts of participation and assistance in the

prosecution of this Defendant under the Unconstitutional Resolution.


                                  Count IX
                   PETITION FOR INJUNCTIVE RELIEF
  (For a Temporary Order Enjoining any further participation of ILSAAP or
CCSAO in the Prosecution of Plaintiffs pending this Court's Proceedings)

       NOW COMES, Plaintiffs, hereinafter sometimes referred to as the Defendant, and

by and through his Attorney, Todd M. Reardon, Petitions the Court to Enter an

Injunction prohibiting the CCSAO from acting under this resolution and in support

thereof states as follows:

1-89. That the Plaintiffs re-alleges Paragraphs 1-89 of Count IV of the facts alleged in

       the Petition for Declaratory Judgement as though fully set forth herein as Count



                                             28
                       2:21-cv-02206-CSB-EIL # 1      Page 29 of 30




      IV.

90.   That the Resolution form which the ILSAAP has produced to obtain funding for

      its Special Prosecution unit in Coles County is un-Constitutional in that it deprives

      this and other situated persons to the right to a non-conflicted prosecutor.

91.   That the Resolution(s) purports to circumvent the Rules of Professional Conduct

      by allowing the sharing of staff, computers, research, evidence, thoughts, and

      theories with conflicted counsel and staff.

92.   That the Resolution(s) has codified and created a conflict of interest in using

      shared staff and documents on case in which the appoint is for a conflict of

      interest.

93.   That the Plaintiffs lack an adequate remedy at law forbidding the CCSAO and

      ILSAAP from acting on the above resolution in the further Prosecution of

      Plaintiffs ..

94.   That the Plaintiffs have a clear ascertainable right under the United State's

      Constitution to have a conflict free and disinterested prosecution of his case; said

      right is currently not being protected and in fact is being violated.

95.   That the Plaintiffs will suffer irreparable injury if the CCSAO and ILSAAP is

      allowed to act under the un-Constitutional Resolution in the further Prosecution

      of Plaintiffs.

96.   That Defendant likelihood of success is great and the CCSAO and ILSAAP have

      no justification to be Prosecuting Plaintiff's under an un-Constitutional Resolution



                                            29
                     2:21-cv-02206-CSB-EIL # 1        Page 30 of 30




       that allows for the sharing of staff, computers, research, evidence, thoughts, and

       theories with conflicted counsel and staff.

       WHEREFORE, the Plaintiffs prays that this Court enter a Temporary Order

Enjoining the CCSAO and ILSAAP Offices from further acts of participation and

assistance in the prosecution of Plaintiffs pending this Court's Proceedings.

Respectfully Submitted

ls/Todd M. Reardon
Todd M. Reardon, Attorney for Plaintiffs




                                           30
